Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 4, 7-8, 14, 19, 21-22 and 27-28 are amended. Claims 1-32 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 7/15/2021, with respect to the 103 rejection of claim 1-32 have been considered but are moot in view of the new ground of rejection.

Applicant’s arguments, filed on 7/15/2021, with respect to the 101 rejection of claims 14-20 have been fully considered and are persuasive in light of the applicant’s amendments.  The 101 rejection of claims 14-20 has been withdrawn. 





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-7, 10, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al.  (US. Pub. No. 2019/0235922 A1) in view of Alpert et al. (US. Pub. No. 2018/0109606 A1).
Regarding claim 1, Iovanna discloses a method for traffic footprint characterization (See Abstract of Iovanna for a reference to a method of controlling resource allocation for a plurality of connected servers by monitoring the current load for each server), comprising:
monitoring containerized workloads originating from a first virtual computing instance (VCI) (See Par. [45], [59]-[60] of Iovanna for a reference to monitoring the traffic load (Workload) of each virtual machine/task (VCI) on each server);
determining that a containerized workload originating from the first VCI consumes greater than a threshold amount of bandwidth (See Par. [59]-[60] of Iovanna for a reference to detecting whether a specific virtual machine’s (VM) load requires a bandwidth that is greater than a defined bandwidth threshold); and
Iovanna does not explicitly disclose tagging the first VCI in response to determining that the containerized workload consumes greater than the threshold amount of bandwidth, wherein the tagging comprises adding a tag to a manifest file associated with the first VCI, the tag indicating that the containerized workload consumes greater than the threshold amount of bandwidth.
However, Lu discloses tagging the first VCI in response to determining that the containerized workload consumes greater than the threshold amount of bandwidth (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth), wherein the tagging comprises adding a tag to a manifest file associated with the first VCI, the tag indicating that the containerized workload consumes greater than the threshold amount of bandwidth (See Par. [35] of Lu for a reference to tagging the overloaded virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 4, Iovanna does not explicitly disclose generating an entry in the manifest file also associated with a containerized workload scheduling agent, wherein the entry corresponds to the tag.
However, Lu discloses  generating an entry in the manifest file also associated with a containerized workload scheduling agent, wherein the entry corresponds to the tag (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 5, Iovanna does not explicitly disclose wherein tagging the first VCI further comprises tagging network traffic corresponding to the containerized workload originating from the first VCI.
However, Lu discloses wherein tagging the first VCI further comprises tagging network traffic corresponding to the containerized workload originating from the first VCI (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

See Par. [45], [47]-[48] of Iovanna for a reference to the workload corresponds to a computational task [Fine-grained service] that may be a part of a larger computational task [Application] implemented on one or more virtual machine which may be on one or more server).

Regarding claim 7, Iovanna discloses a method for traffic footprint characterization (See Abstract of Iovanna for a reference to a method of controlling resource allocation for a plurality of connected servers by monitoring the current load for each server), comprising:
monitoring, via a traffic footprint characterization agent (See Par. [60] and Fig. 8; Monitoring module 34 which monitors the resource utilization for both the server’s load 35 and the network load 36) deployed in a virtual computing cluster (VCC) (See Par. [2] and Fig. 8; Data center which is a virtual cluster comprising a plurality of servers), network traffic originating from a container deployed in the VCC (See Par. [45], [59]-[60] of Iovanna for a reference to monitoring the traffic load (Workload) of each virtual machine/task (VCI) on each server);
determining that a flow corresponding to a containerized workload originating from the container includes greater than a threshold quantity of data (See Par. [59]-[60] of Iovanna for a reference to detecting whether a specific virtual machine’s (VM) load requires a bandwidth that is greater than a defined bandwidth threshold);
wherein the assigning comprises adding the indication to a manifest file associated with the containerized workload, the indication indicating that the containerized workload includes greater than the threshold quantity of data.
However, Lu discloses assigning, by the traffic footprint characterization agent, an indication to the containerized workload based, at least in part, on the determination that the flow corresponding to the containerized workload originating from the container includes greater than the threshold quantity of data (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a data rate and memory threshold load); wherein the assigning comprises adding the indication to a manifest file associated with the containerized workload, the indication indicating that the containerized workload includes greater than the threshold quantity of data (See Par. [35] of Lu for a reference to tagging the overloaded virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

See Par. [45], [47]-[48] of Iovanna for a reference to the workload corresponds to a computational task [Fine-grained service] that may be a part of a larger computational task [Application] implemented on one or more virtual machine which may be on one or more server).

Regarding claim 14, Iovanna discloses an apparatus for traffic footprint characterization (See Fig. 8; Network Controller 33), comprising: a virtual computing cluster (VCC) (See Fig. 8; Data center); a plurality of virtual computing instances (VCls) deployed within the VCC (See Fig. 8; Plurality of servers). 
a traffic footprint characterization agent deployed within the VCC provisioned with processing resources and ultimately executed by hardware (See Par. [60] and Fig. 8; Monitoring module 34 which monitors the resource utilization for both the server’s load 35 and the network load 36), wherein the traffic footprint characterization agent is configured to:
monitor traffic corresponding to containerized workloads originating from a plurality of containers deployed in a software defined data center (See Par. [45], [59]-[60] of Iovanna for a reference to monitoring the traffic load (Workload) of each virtual machine/task (VCI) on each server);
wherein assigning the respective tags comprises adding tags to a manifest file associated with the containerized workloads, the tags indicating that the containerized workloads have greater than a threshold quantity of data.
However, Lu discloses assign respective tags to containerized workloads that have greater than a threshold quantity of data associated therewith (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a data rate and memory threshold load); wherein assigning the respective tags comprises adding tags to a manifest file associated with the containerized workloads, the tags indicating that the containerized workloads have greater than a threshold quantity of data (See Par. [35] of Lu for a reference to tagging the overloaded virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 19, Iovanna does not explicitly disclose wherein the traffic footprint characterization agent is further configured to generate entries corresponding to the respective tags in the manifest file also associated with the traffic footprint characterization agent.
the manifest file also associated with the traffic footprint characterization agent (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 20, the combination of Iovanna and Lu, specifically Iovanna discloses wherein the containerized workloads are microservices running as part of execution of an application (See Par. [45], [47]-[48] of Iovanna for a reference to the workload corresponds to a computational task [Service] that may be a part of a larger computational task [Application] implemented on one or more virtual machine which may be on one or more server).

6.	Claims 2-3, 8-9, 12, 15-18 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al.  in view of Lu et al. and further in view of Arges et al. (US. Pub. No. 2014/0007091 A1).

However, Arges discloses scheduling execution of a subsequent containerized workload on a second VCI based, at least in part, on the tag (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 3, the combination of Iovanna and Lu does not explicitly disclose the method further comprising generating a container to execute a subsequent containerized workload based on determining that the containerized workload originating from the first VCI consumes greater than a threshold amount of bandwidth.
However, Arges discloses generating a container to execute a subsequent containerized workload based on determining that the containerized workload originating from the first VCI consumes greater than a threshold amount of bandwidth (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 8, Iovanna does not explicitly disclose wherein the traffic footprint characterization agent is further configured to generate entries corresponding to the respective tags in the manifest file also associated with the traffic footprint characterization agent.
However, Lu discloses wherein the traffic footprint characterization agent is further configured to generate entries corresponding to the respective tags in the manifest file also associated with the traffic footprint characterization agent (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Lu and Iovanna. The Lu; Par. [26]).
The combination of Iovanna and Lu does not explicitly disclose wherein the entry is used by the traffic footprint characterization agent to schedule a subsequent containerized workload.
However, Arges discloses wherein the entry is used by the traffic footprint characterization agent to schedule a subsequent containerized workload (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 9, the combination of Iovanna and Lu does not explicitly disclose scheduling, via the traffic footprint characterization agent, execution of a subsequent containerized workload on a container different than the container originating the flow corresponding to the containerized workload that includes greater than the threshold quantity of data based, at least in part, on the indication.
See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 11, the combination of Iovanna and Lu, specifically Iovanna discloses determining that the container is deployed on a first virtual computing instance (VCI) in the VCC (See Par. [60] and Fig. 8 & 9 of Iovanna for a reference to VMs [Containers] of the server 49 are deployed on hypervisor 48).
The combination of Iovanna and Lu does not explicitly disclose generating, by the traffic footprint characterization agent, a container to execute a subsequent containerized workload on a second VCI in the VCC based, at least in part, on the indication.
See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 12, the combination of Iovanna and Lu, specifically Iovanna discloses determining that the container is deployed on a first hypervisor in the VCC (See Par. [60] and Fig. 8 & 9 of Iovanna for a reference to VMs [Containers] of the server 49 are deployed on hypervisor 48); and 
The combination of Iovanna and Lu does not explicitly disclose generating, by the traffic footprint characterization agent, a container to execute a subsequent containerized workload on a second hypervisor in the VCC based, at least in part, on the indication.
However, Arges discloses generating, by the traffic footprint characterization agent, a container to execute a subsequent containerized workload on a second hypervisor in the VCC based, at least in part, on the indication (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 15, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload based, at least in part, on the respective tags.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload based, at least in part, on the respective tags (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Arges; Par. [12]).

Regarding claim 16, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload on a virtual computing instance deployed in the VCC that has fewer than a threshold quantity of tagged containerized workloads running thereon.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload on a virtual computing instance deployed in the VCC that has fewer than a threshold quantity of tagged containerized workloads running thereon (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first VM, wherein the BW requirements for the second VM is less than the first VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation Arges; Par. [12]).

Regarding claim 17, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload on a hypervisor deployed in the VCC that has fewer than a threshold quantity of tagged containerized workloads running thereon.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload on a hypervisor deployed in the VCC that has fewer than a threshold quantity of tagged containerized workloads running thereon (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, the hypervisor 116 schedules the second VM to run on processor 106 instead of the tagged first VM, wherein the BW requirements for the second VM is less than the first VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).


However, Arges discloses wherein the traffic footprint characterization agent is further configured to schedule deployment of a container to execute a new containerized workload on a virtual computing instance (VCI) running on a hypervisor deployed in the VCC that has fewer than a threshold quantity of VCIs running containers executing tagged containerized workloads (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, the hypervisor 116 schedules the second VM to run on processor 106 instead of the tagged first VM, wherein the BW requirements for the second VM is less than the first VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).


See system of Fig. 8), comprising: 
a virtual computing cluster (VCC) (See Par. [2] and Fig. 8; Data center which is a virtual cluster comprising a plurality of servers);
a plurality of containers deployed within the VCC(See Par. [59] and Fig. 8 for a reference to a plurality of virtual machines (VCI) that are deployed on a plurality of servers that make up the virtual cluster); a traffic footprint characterization agent deployed within the VCC that is provisioned with processing resources and ultimately executed by hardware (See Par. [60] and Fig. 8; Monitoring module 34 which monitors the resource utilization for both the server’s load 35 and the network load 36), wherein the traffic footprint characterization agent is configured to:
determine that an average bandwidth consumed by a containerized workload running on a first container in the VCC exceeds an average traffic flow bandwidth threshold (See Par. [59]-[60] of Iovanna for a reference to detecting whether a specific virtual machine’s (VM) load requires a bandwidth that is greater than a defined bandwidth threshold);
Iovanna does not explicitly disclose tag the containerized workload in response to determining that the containerized workload running on the first container exceeds the average Serial No.: 16/277,576Examiner: Fayed, Rasha K. E440.027Art Unit: 2413traffic flow bandwidth threshold, wherein tagging the containerized workload comprises adding a tag to a manifest file associated with the containerized workload, the tag indicating that the containerized workload running on the first container exceeds the average traffic flow bandwidth threshold; deploy a second container within the VCC to execute a subsequent containerized workload 
However, Lu discloses tag the containerized workload in response to determining that the containerized workload running on the first container exceeds the average Serial No.: 16/277,576Examiner: Fayed, Rasha K. E440.027Art Unit: 2413traffic flow bandwidth threshold (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth), wherein tagging the containerized workload comprises adding a tag to a manifest file associated with the containerized workload, the tag indicating that the containerized workload running on the first container exceeds the average traffic flow bandwidth threshold (See Par. [35] of Lu for a reference to tagging the overloaded virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).
The combination of Iovanna and Lu does not explicitly disclose deploy a second container within the VCC to execute a subsequent containerized workload based, at least in part, on the determination that the average bandwidth consumed by the containerized workload running on the first container exceeds the average traffic flow bandwidth.
See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 28, Iovanna does not explicitly disclose wherein the traffic footprint characterization agent is configured to tag the containerized workload originating from the container deployed on the first VCI by generating an entry in the manifest file also associated with the traffic footprint characterization agent; wherein the entry corresponds to the determination that the average bandwidth consumed by the containerized workload running on the first container exceeds the average traffic flow bandwidth.
However, Lu discloses wherein the traffic footprint characterization agent is configured to tag the containerized workload originating from the container deployed on the first VCI by generating an entry in the manifest file also associated with the traffic footprint See Par. [35] of Lu for a reference to tagging the latency-sensitive workloads virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler), 
wherein the entry corresponds to the determination that the average bandwidth consumed by the containerized workload running on the first container exceeds the average traffic flow bandwidth (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a workload that exceeds a CPU and memory threshold load and bandwidth).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 29, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to deploy the second container on a virtual computing instance (VCI) running in the VCC that is different than a VCI running in the VCC on which the first container is deployed.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to deploy the second container on a virtual computing instance (VCI) running in the VCC that is different than a VCI running in the VCC on which the first container is deployed (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first (overloaded) VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

Regarding claim 30, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to determine that the VCI on which the second container is to be deployed has fewer containerized workloads that consume greater than the average traffic flow bandwidth than the VCI on which the first container is deployed as part of deployment of the second container.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to determine that the VCI on which the second container is to be deployed has fewer containerized workloads that consume greater than the average traffic flow bandwidth than the VCI on which the first container is deployed as part of deployment of the second container (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, the hypervisor 116 schedules the second VM to run on processor 106 instead of the tagged first VM, wherein the BW requirements for the second VM is less than the first VM).
Arges; Par. [12]).

Regarding claim 31, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to determine that the VCI on which the second container is to be deployed is running on a hypervisor has fewer containerized workloads that consume greater than the average traffic flow bandwidth associated therewith than a hypervisor on which the VCI on which the first container is deployed as part of deployment of the second container.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to determine that the VCI on which the second container is to be deployed is running on a hypervisor has fewer containerized workloads that consume greater than the average traffic flow bandwidth associated therewith than a hypervisor on which the VCI on which the first container is deployed as part of deployment of the second container (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, the hypervisor 116 schedules the second VM to run on processor 106 instead of the tagged first VM, wherein the BW requirements for the second VM is less than the first VM).
Arges; Par. [12]).

Regarding claim 32, the combination of Iovanna and Lu does not explicitly disclose wherein the traffic footprint characterization agent is further configured to deploy the second container on a hypervisor running in the VCC that is different than a hypervisor running in the VCC on which the first container is deployed.
However, Arges discloses wherein the traffic footprint characterization agent is further configured to deploy the second container on a hypervisor running in the VCC that is different than a hypervisor running in the VCC on which the first container is deployed (See Par. [16], [25], [29] and Fig. 2 of Arges for a reference to that responsive to an interrupt indication being issued responsive to determining the bandwidth requirements of a first VM’s load exceeds a bandwidth threshold, switching a second [Subsequent] VM for running on the processor instead of the first VM, wherein the BW requirements for the second VM is less than the first VM).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Arges, Lu and Iovanna. The motivation of combination is improving the system’s performance, by enabling resource sharing between a plurality of virtual machines running simultaneously. (Arges; Par. [12]).

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al. in view of Lu et al. and further in view of Alpert et al. (US. Pub. No. 2018/0109606 A1).
Regarding claim 13, the combination of Iovanna and Lu, specifically Iovanna discloses a determination that the flow corresponding to the containerized workload originating from the container corresponds to an elephant flow (See Par. [59] of Iovanna for a reference to very high data flows, which are referred to as elephant flows, are defined as data flows with a bandwidth requirements greater than a defined threshold)
the combination of Iovanna and Lu does not explicitly disclose assigning, by the traffic footprint characterization agent, the indication to the containerized workload based, at least in part, on a determination that the flow corresponding to the containerized workload originating from the container corresponds to an elephant flow.
However, Alpert discloses assigning, by the traffic footprint characterization agent, the indication to the containerized workload based, at least in part, on a determination that the flow corresponding to the containerized workload originating from the container corresponds to an elephant flow (See Par. [27], [31]-[32] and Fig. 4 of Alpert for a reference to the host machine monitors flow statistics for a specific flow to determine whether the flow exceeds the defined bandwidth threshold, and if so, the host machine labels and reports this particular flow to the control plane).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Alpert, Lu and Iovanna. The motivation of Alpert; Par. [3]).

8.	Claims 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al.  in view of Mehta et al. (US. Pub. No. 2016/0092259 A1) and further in view of Lu et al..
Regarding claim 21, Iovanna discloses a system for traffic footprint characterization (See system of Fig. 8), comprising: 
a virtual computing cluster (VCC) (See Par. [2] and Fig. 8; Data center which is a virtual cluster comprising a plurality of servers);
a plurality of virtual computing instances (VCIs) deployed within the VCC (See Par. [59] and Fig. 8 for a reference to a plurality of virtual machines (VCI) that are deployed on a plurality of servers that make up the virtual cluster); a traffic footprint characterization agent deployed within the VCC that is provisioned with processing resources and ultimately executed by hardware (See Par. [60] and Fig. 8; Monitoring module 34 which monitors the resource utilization for both the server’s load 35 and the network load 36), wherein the traffic footprint characterization agent is configured to:
Iovanna does not explicitly disclose determine that a containerized workload originating from a container deployed on a first VCI among the plurality of VCIs is to be executed for greater than a threshold period of time; schedule execution of a subsequent containerized workload on a second container deployed on a second VCI among the plurality of VCIs in response to the tag the containerized workload in response to determining that the containerized workload is to be executed for greater than a threshold period of time, wherein tagging the containerized workload comprises adding a tag to a manifest file associated with the containerized workload, the tag indicating that the containerized workload is to be executed for greater than a threshold period of time.
However, Mehta discloses determine that a containerized workload originating from a container deployed on a first VCI among the plurality of VCIs is to be executed for greater than a threshold period of time (See Par. [61], [87]-[88] of Mehta for a reference to the load balancer determines whether the queue on a virtual machine (VCI) is a latency-sensitive VM [Determining if the latency processing this queue is above a latency threshold]); 
schedule execution of a subsequent containerized workload on a second container deployed on a second VCI among the plurality of VCIs in response to the determination (See Par. [61], [87]-[88] of Mehta for a reference to that if it is determined that the latency in processing the data queue on VM 524 exceeds a defined latency threshold, the data queue is moved to VM 523 and the queue 933 on VM 523 is executed).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Mehta and Iovanna. The motivation of combination is improving the system’s performance, by efficiently managing multiple queues that process traffic to and from multiple virtual machines running on a host, as well as implementing an efficient resources utilization. (Mehta; Par. [3]).
tag the containerized workload in response to determining that the containerized workload is to be executed for greater than a threshold period of time, wherein tagging the containerized workload comprises adding a tag to a manifest file associated with the containerized workload, the tag indicating that the containerized workload is to be executed for greater than a threshold period of time.
However, Lu discloses tag the containerized workload in response to determining that the containerized workload is to be executed for greater than a threshold period of time (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a latency-sensitive workloads that exceeds a predefined threshold, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler), wherein tagging the containerized workload comprises adding a tag to a manifest file associated with the containerized workload, the tag indicating that the containerized workload is to be executed for greater than a threshold period of time (See Par. [35] of Lu for a reference to tagging the latency-sensitive workloads virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu, Mehta and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

the manifest file also associated with the traffic footprint characterization agent; wherein the entry corresponds to the determination that the containerized workload is to be executed for greater than the threshold period of time
However, Lu discloses wherein the traffic footprint characterization agent is configured to tag the containerized workload originating from the container deployed on the first VCI by generating an entry in the manifest file also associated with the traffic footprint characterization agent (See Par. [35] of Lu for a reference to tagging the latency-sensitive workloads virtual machines, by tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler), 
wherein the entry corresponds to the determination that the containerized workload is to be executed for greater than the threshold period of time (See Par. [32] – [35] of Lu for a reference to determining the virtual machine (VM) that has a latency-sensitive workloads that exceeds a predefined threshold, and tagging the VM’s configuration’s File [Manifest file] and the Kernel scheduler).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Lu, Mehta and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency of CPU and memory intensive workloads running on VMs. (Lu; Par. [26]).

Regarding claim 24, the combination of Iovanna, Mehta and Lu, specifically Iovanna discloses wherein the first VCI is running on a first hypervisor in the VCC and the second VCI is running on a second hypervisor in the VCC (See Par. [60], [68] and Fig. 8 & 9 of Iovanna for a reference to VMs [Containers] of the server 49 are deployed on hypervisor 48. Each hypervisor is configured to manage one or more VMs).

Regarding claim 25, Iovanna does not explicitly disclose determine that the second VCI has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than the first VCI; and schedule execution of the subsequent containerized workload on the second container deployed on the second VCI based, at least in part, on the determination that the second VCI has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than the first VCI.
However, Mehta discloses determine that the second VCI has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than the first VCI (See Par. [61], [87]-[88] of Mehta for a reference to the load balancer determines whether the queue on a virtual machine (VCI) is a latency-sensitive VM [Determining if the latency processing this queue is above a latency threshold]); and 
schedule execution of the subsequent containerized workload on the second container deployed on the second VCI based, at least in part, on the determination that the second VCI has fewer containerized workloads that are to be executed for greater than the threshold period of time See Par. [61], [87]-[88] of Mehta for a reference to that if it is determined that the latency in processing the data queue on VM 524 exceeds a defined latency threshold, the data queue is moved to VM 523 and the queue 933 on VM 523 is executed).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Mehta and Iovanna. The motivation of combination is improving the system’s performance, by efficiently managing multiple queues that process traffic to and from multiple virtual machines running on a host, as well as implementing an efficient resources utilization. (Mehta; Par. [3])

Regarding claim 26, Iovanna does not explicitly disclose determine that the second VCI is running on a hypervisor that has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than a hypervisor on which the first VCI is running; and schedule execution of the subsequent containerized workload on the second container deployed on the second VCI based, at least in part, on the determination that the second VCI is running on a hypervisor that has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than a hypervisor on which the first VCI is running.
However, Mehta discloses determine that the second VCI is running on a hypervisor that has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than a hypervisor on which the first VCI is running (See Par. [61], [87]-[88] of Mehta for a reference to the load balancer determines whether the queue on a virtual machine (VCI) is a latency-sensitive VM [Determining if the latency processing this queue is above a latency threshold]); and 
schedule execution of the subsequent containerized workload on the second container deployed on the second VCI based, at least in part, on the determination that the second VCI is running on a hypervisor that has fewer containerized workloads that are to be executed for greater than the threshold period of time associated therewith than a hypervisor on which the first VCI is running (See Par. [61], [87]-[88] of Mehta for a reference to that if it is determined that the latency in processing the data queue on VM 524 exceeds a defined latency threshold, the data queue is moved to VM 523 and the queue 933 on VM 523 is executed).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Mehta and Iovanna. The motivation of combination is improving the system’s performance, by efficiently managing multiple queues that process traffic to and from multiple virtual machines running on a host, as well as implementing an efficient resources utilization. (Mehta; Par. [3])

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Iovanna et al. in view of Mehta et al. in view of Lu et al. and further in view of Alpert et al. (US. Pub. No. 2018/0109606 A1).
Regarding claim 23, the combination of Iovanna, Mehta and Lu, specifically Iovanna discloses the subsequently executed containerized workload are microservices running as part of See Par. [45], [47]-[48] of Iovanna for a reference to the workload corresponds to a computational task [Fine-grained service] that may be a part of a larger computational task [Application] implemented on one or more virtual machine which may be on one or more server).
The combination of Iovanna, Mehta and Lu does not explicitly disclose wherein the containerized workload originating from the container deployed on the first VCI.
However, Alpert discloses wherein the containerized workload originating from the container deployed on the first VCI (See Par. [31]-[32] of Alpert for a reference to the host machine monitors the flow statistics of the first virtual machine [First VCI] to determine whether the flow [Workload] exceeds the configurable bandwidth).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention with the teaching of Alpert, Lu, Mehta and Iovanna. The motivation of combination is improving the system’s performance, by reducing the latency, which is the amount of time required to switch processing to a different virtual machine. (Alpert; Par. [3]).

Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Beloglazov et al.  (US. Pub. No. 2015/0039764 A1) discloses energy-efficient management of distributed computing resources and data centers. 

Perry et al. (US. Pub. No. 2017/0050111 A1) discloses initiation of gameplay of a cloud video game simultaneous with migration of user save data for the cloud video game.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413